Ford, Judge:
The above appeals for reappraisement have been submitted on the following stipulation:
1. That the subject appeals for reappraisement were filed in each case within thirty (30) days after the mailing by the District Director of Customs at Chicago of a notice of appraisement, Customs Form 4301, to the importer of record.
2. That at the time such notices were mailed by the District Director the merchandise covered by the respective entries had not been appraised.
3. That when such merchandise was appraised, the appraised values exceeded the entered values.
4. That no notice of appraisement was mailed or delivered after appraisement of the merchandise.
THEEEFOEE, the parties join in requesting the Court to issue an order holding that the appeals for reappraisement filed within 30 days after the mailing of a notice of appraisement issued before ap-praisement are null and void, ordering that said appeals for reap-praisement be dismissed and ordering that the official papers be returned to the District Director at Chicago to enable him to issue the notices of appraisement as provided for under section 501 of the Tariff Act of 1930, as amended.
Accepting the foregoing stipulation of fact, I hereby dismiss the above appeals as being premature.
Judgment will be entered accordingly.